Judgment, Supreme Court, New York County (Harold Beeler, J.), rendered February 25, 1998, convicting defendant, after a jury trial, of murder in the second degree and criminal possession of a weapon in the third degree, and convicting him, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him to concurrent terms of 20 years to life on the murder conviction, and 3V2 to 7 years and 21/s to 7 years on the weapon convictions, unanimously modified, on the law, to the extent of reducing the sentence on the conviction of criminal possession of a weapon in the third degree under the fourth count of the indictment to 2V3 to 7 years, and otherwise affirmed.
The court properly granted the People’s challenge for cause to a potential juror who repeatedly and unwaveringly indicated that she would subject police testimony to especially close scrutiny. The panelist revealed “opinions reflecting a state of mind likely to preclude impartial service,” and although questioned by both the court and the People, she failed to give any unequivocal assurance that she could set aside her expressed bias and “render an impartial verdict based on the evidence.” (People v Johnson, 94 NY2d 600, 614; see also, People v Rodriguez, 216 AD2d 182, lv denied 86 NY2d 846.)
We perceive no basis for reduction of sentence, except that, as the People concede, defendant’s sentence under the fourth count of the indictment was unlawful to the extent indicated. Concur — Sullivan, P. J., Rosenberger, Nardelli, Tom and Lerner, JJ.